Citation Nr: 1432682	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  11-13 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a sleep disorder, including sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with depression.  

2.  Entitlement to service connection for a stomach disorder, to include gastrointestinal reflux disease (GERD) and ulcer.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1997 to December 2001, and in the Army National Guard from December 2001 to December 2005, during which time he was on active duty from December 2003 to April 2005.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO has denied the claim of service connection for GERD and ulcer.  While the Veteran appeared to limit his appeal to the GERD issue in the notice of disagreement, he asserted in his substantive appeal that he had indigestion and acid reflux in service; accordingly, the Board has broadened the claim on appeal under Clemons v. Shinseki, 23 Vet. App. 1 (2009).

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered, including the transcript of the January 2013 Board hearing presided over by the undersigned Veteran's Law Judge.  

It is unclear whether the Veteran intended to claim for entitlement to service connection for a left ankle disability, and this issue has not been addressed by the Agency of Original Jurisdiction (AOJ).  See June 2010 claim; but see August 2010 Veteran statement.  The RO construed the issue as service connection for a right ankle disability; however, the record contains no documented confirmation of this change by the Veteran.  See August 2010 VA correspondence.  Therefore, the Board refers this matter to the AOJ for clarification and appropriate action.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

After performance of a sleep study in July 2010, the Veteran was diagnosed with obstructive sleep apnea.  The Veteran has submitted lay statements from roommates and/or fellow soldiers who competently attest as to their observations of the Veteran's snoring, trouble breathing, and coughing while sleeping in service.  See April 2013 statement from R. D.; February 2013 statement from F. W.; see also January 2013 Board transcript at p. 3-5.

The Veteran reports ongoing stomach problems since his first period of active service.  See e.g., January 2013 Board hearing transcript at p. 10-12.  The service treatment records show that the Veteran was treated for stomach problems in service.  See August 1999 and January 2000 service treatment records.  The evidence of record is unclear as to whether the Veteran's stomach symptoms may be related to a diagnosed stomach disorder or may be symptoms of an undiagnosed multi-symptom disease under 38 C.F.R. § 3.317 (2013). 

These facts are pertinent to the claims and raise additional medical questions.  First, the nature and etiology of the Veteran's stomach disorder and stomach symptoms are unclear from the evidence of record.  Second, based on the July 2010 sleep study report, it is unclear whether the Veteran's diagnosed conditions/symptoms noted therein, other than obstructive sleep apnea, are symptoms of sleep apnea, the service-connected PTSD or are symptoms of an undiagnosed illness under 38 C.F.R. § 3.317 (2013).  Third, it is unclear whether the Veteran's diagnosed obstructive sleep apnea manifested in and/or is related to service.  Therefore, VA examination is warranted to determine the nature and etiology of the Veteran's stomach disorder and any undiagnosed illness or multi-symptom disease, and a VA medical opinion should be obtained to determine the etiology of the Veteran's diagnosed sleep apnea, to include as secondary to service-connected PTSD with depression.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this regard, the sleep study results of July 2010 indicated that depression can disturb sleep and contribute to daytime sleepiness and fatigue.     

The Veteran served on active duty in the U.S. Army from October 1997 to December 2001.  The Veteran also served in the Tennessee Army National Guard from December 2001 to December 2005, during which time he was on active duty from December 2003 to April 2005.  The RO has obtained some service records from the National Personnel Records Center/ Records Management Center.  However, the Board notes that the service treatment records do not include entry and separation examination reports for the Veteran's active duty Army service and National Guard service.  The record shows that the RO did not request records from other sources, to include the Veteran's National Guard unit and the TN National Guard Joint Force Headquarters.  Attempts should be made to obtain the complete service treatment records for the Veteran's Army and National Guard service.

Accordingly, the case is REMANDED for the following action:

1. Provide notice pursuant to the Veterans Claims Assistance Act that informs the Veteran how he can substantiate his claim for service connection for sleep apnea as secondary to a service-connected disability.

2. Contact the Veteran and request that he provide information as to any outstanding records pertaining to sleep apnea and a stomach disorder from any non-VA facilities.

He should be asked to authorize the release of any outstanding pertinent non-VA medical records.  All attempts to fulfill this development should be documented in the claims file.    

3. Request copies of the Veteran's complete service treatment records for his Army service (October 1997 to December 2001), to include copies of any entry and separation examination reports.  If any of these records are found to be unavailable, this should be documented in the claims file.

4. Request copies of all of the Veteran's service treatment records for his Army National Guard service (December 2001 to December 2005) from all appropriate sources, to include from the following:

(a) The Veteran's National Guard unit in Tiptonville, TN (See NGB Form 22).

(b) The TN National Guard Joint Force Headquarters.

If any of these records are found to be unavailable, this should be documented in the claims file.

5. Obtain VA treatment records from June 2010 to present.  

6. If, after making reasonable efforts to obtain any outstanding non-Federal records, the AMC is unable to secure same, or if after continued efforts to obtain any of the above Federal records, the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

7. Afterwards, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's stomach disorder.  Also, obtain a medical opinion regarding the etiology of the Veteran's sleep apnea, to include as secondary to PTSD with depression.  Make the claims file available to the examiner for review of the case.  The examiner is asked to note that this case review took place.  

(a) After performing a stomach examination, the examiner is asked to provide an opinion as to the nature and diagnosis(es) of the Veteran's stomach disorder (claimed as acid reflux and ulcer).  

If no diagnosis of a stomach disorder can be made, please address whether any of the Veteran's symptoms are related to an undiagnosed illness or to a medically unexplained chronic multi-symptom illness.  If not, please explain why.

The examiner's attention is invited to the Veteran's service in the Persian Gulf and the diagnosis of GERD.  See January 2008 VA treatment record.  

(b) Regarding a diagnosed stomach disorder, the examiner is asked to opine whether it is at least as likely as not (probability of 50 percent) that a stomach disorder manifested in service or is related to a period of active service.

The examiner's attention is directed to the following:

a. In-service treatment for complaints of stomach pain, diarrhea, and vomiting.  See e.g., August 1999 and January 2000 service treatment records.  

b. The Veteran's competent reports of stomach problems in active service and since service.   See e.g., January 2013 Board hearing transcript at p. 10-12.  

(c) Regarding a sleep disorder, including sleep apnea, the examiner is asked to opine whether it is at least as likely as not (probability of 50 percent) that the Veteran's sleep disorder, including sleep apnea, manifested in or is related to active service.

If any condition or symptom indicated in the July 2010 sleep study report (i.e., snoring, altered sleep architecture, and inadequate amount of nightly sleep) is not a manifestation of sleep apnea or the service-connected PTSD, please address whether the Veteran's symptoms are related to an undiagnosed illness or to a medically unexplained chronic multi-symptom illness.  

The examiner's attention is directed to the following:

a. The competent lay statements attesting to the Veteran's loud snoring, trouble breathing, and coughing while sleeping during active service.  See April 2013 statement from R. D.; February 2013 statement from F. W.; see also January 2013 Board transcript at p. 3-5.

b. The impressions of snoring, altered sleep architecture, and inadequate amount of nightly sleep in the July 2010 sleep study report.  

(d)  	Is it at least as likely as not that a sleep disorder, including sleep apnea, is due to the service-connected PTSD with depression.

(e) 	Is it at least as likely as not that a sleep disorder, including sleep apnea, is aggravated (i.e., worsened) beyond the natural progress by the service-connected PTSD with depression.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's sleep disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected PTSD with depression.

A rationale must be offered for any opinion expressed.  Please note that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

8. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claims on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



